Exhibit 10.27.8

SUBORDINATION OF LIENS AND SECURITY INTERESTS

 

STATE OF TEXAS   §   § COUNTIES OF CAMERON   § AND KLEBERG   §

This SUBORDINATION OF LIENS AND SECURITY INTERESTS is executed to be effective
on the 30th day of June, 2009 (the “Effective Date”) by ARTIC MANAGEMENT
CORPORATION, a corporation incorporated under the laws of Panama (“Artic”), the
address for which, for purposes hereof, is Attn: Matthias Eckenstein,
Solothurnerstrasse 94, CH-4008, Basel, Switzerland, for the benefit of GUARANTY
BANK, FSB, a federal savings bank, in its capacity as administrative agent for
the lenders party to that certain Amended and Restated Credit Agreement dated
effective March 31, 2008 (as amended as of the Effective Date, the “Credit
Agreement”) by and among Prime Offshore L.L.C., a Delaware limited liability
company (the “Borrower”), the lenders party thereto and Guaranty Bank, FSB, as
administrative agent for such lenders (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, Artic is the mortgagee, secured party or beneficiary of each of those
certain security documents executed by the Borrower and listed in Schedule 1
attached hereto and incorporated herein for all purposes by this reference (the
“Artic Security Documents”);

WHEREAS, the Agent is the mortgagee, secured party or beneficiary of each of
those certain security documents executed by the Borrower and listed in Schedule
2 attached hereto and incorporated herein for all purposes by this reference
(the “Agent Security Documents”); and

WHEREAS, Artic and the Agent desire that the liens, security interests and other
rights created by the Agent Security Documents shall be superior to the liens,
security interest and other rights created by the Artic Security Documents;

NOW, THEREFORE, Artic, for TEN AND NO/100 DOLLARS ($10.00) and other good and
valuable consideration in hand paid, the receipt and sufficiency of which are
hereby acknowledged, does hereby agree that, notwithstanding any provision of
any of the Artic Security Documents, the Agent Security Documents, the Credit
Agreement or the Artic Subordination Agreement (as such term is defined in the
Credit Agreement) to the contrary, the liens, security interests and other
rights created by the Artic Security Documents shall be and are hereby made
subordinate, subject and inferior to the liens, security interests and other
rights created by the Agent Security Documents.

This Subordination Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, without regard to principles of
such laws relating to conflicts of law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subordination of Liens and Security Interests is
executed effective as of the Effective Date.

 

ARTIC MANAGEMENT CORPORATION By:  

 

  Matthias Eckenstein   President

(See acknowledgement on following page)

 

2



--------------------------------------------------------------------------------

Schedule 1

Listing of Artic Security Documents

 

1. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated effective March 31, 2008 (regarding Loop Pipeline
and South Padre Island 1111), from Prime Offshore L.L.C. to Matthias Eckenstein,
Trustee for the benefit of Artic Management Corporation, filed and recorded as
follows:

 

JURISDICTION   FILING DATA TEXAS   Cameron County   Filed April 14, 2008 under
Documents No. 2008-0017766, Volume 14977, Page 31, Official Records Kleberg
County   Filed April 10, 2008 under File No. 274552, Volume 388, Page 143,
Official Records FEDERAL   Minerals Management Service   Filed April 15, 2008
under OCS Filing No. OCS–G-26982 and OCS Filing No. OCS-G-24300

 

2. Pledge Agreement dated effective March 31, 2008 (General Partner interest in
FWOE Partners L.P.) between Prime Offshore L.L.C. and Artic Management
Corporation.

 

3. Security Agreement dated effective March 31, 2008 between Prime Offshore
L.L.C. and Artic Management Corporation, insofar as covering the General Partner
interest of Prime Offshore L.L.C. in FWOE Partners L.P.



--------------------------------------------------------------------------------

Schedule 2

Listing of Agent Security Documents

 

1. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated effective as of June 30, 2009 from (regarding
Loop Pipeline and South Padre Island 1111), from Prime Offshore L.L.C. to John
A. Clark, Trustee for the benefit of Guaranty Bank FSB, in its capacity as
administrative agent for the lenders party to that certain Amended and Restated
Credit Agreement dated effective as of March 31, 2008 among Prime Offshore
L.L.C., the lenders party thereto and Guaranty Bank, FSB, as administrative
agent for such lenders, covering the property described in Exhibit A attached
hereto and incorporated herein by this reference.

 

2. Pledge Agreement dated effective as of June 30, 2009 between Prime Offshore
L.L.C. and Guaranty Bank, FSB, in its capacity as administrative agent for the
lenders party to that certain Amended and Restated Credit Agreement dated
effective as of March 31, 2008 among Prime Offshore L.L.C., the lenders party
thereto and Guaranty Bank, FSB, as administrative agent for such lenders.



--------------------------------------------------------------------------------

Exhibit A

Loop Pipeline

A 12- 3/4 inch pipeline 13.14 miles in length to transport gas and condensate
from a 12-inch sub-sea tie-in in North Padre Island Area Block 996 (Segment
Number 15073) through North Padre Island Blocks 997, 989, 976, 977, and 968 to a
10-inch sub-sea tie-in in North Padre Island Area Block 967 (Segment Number
5990).

Assigned Right-of-Way Number OCS-G26982

Assigned Segment Number: 15636

South Padre Island 1111

Oil and Gas Lease OCS-G-24300, granted by the United States of America to F-W
Oil Exploration L.L.C., dated effective November 1, 2002, covering all of Block
1111, South Padre Island Area, OCS Leasing Map, Texas Map No. 1, offshore
Cameron County, Texas.

 

Working Interest    100.0000    Net Revenue Interest    80.3333   